



Exhibit 10.2


FOURTH AMENDMENT
TO THE
PRUDENTIAL SUPPLEMENTAL EMPLOYEE SAVINGS PLAN
(Effective as of January 1, 2006)


(Amending to address the participation of employees on assignment
with global business partners)


Purpose and Background:


A.
Pursuant to Section 7.1(b) of the Prudential Supplemental Employee Savings Plan
(the “Plan”), the Executive Vice President of Corporate Human Resources ("EVP"),
or the successor to his or her duties relating to corporate human resources has
the authority to amend the Plan on behalf of The Prudential Insurance Company of
America (“Prudential”) with respect to minor changes that are necessary or
advisable for purposes of compliance with ERISA or other applicable laws or
regulations.



B.
The EVP deems it advisable to amend the Plan to address the participation of
employees who are transferred to perform service with a global business partner
and are eligible to participate in the Prudential Global Business Partner
Non-Qualified Plan.



C.
The EVP has determined that the foregoing amendment is within the scope of
authority granted to the EVP under the terms of the Plan.



Resolution


Effective as of April 1, 2018, the Plan is amended as follows:


1.
Section 2.5 of the Plan is amended and restated to read as follows:

 
2.5    Participants Transferred to Joint Ventures or Global Business Partners. A
Participant who is transferred to perform service for a “Joint Venture” or a
“Global Business Partner” as each such term is defined below, shall not be
eligible to make 401(a)(17) Deferrals or receive 401(a)(17) Matching
Contributions with respect to such deferrals under the Plan during the period of
the assignment. In addition, the Participant’s transfer to perform service for
the Joint Venture or the Global Business Partner, as applicable, shall not
constitute a Termination of Employment for purposes of triggering a distribution
of benefits from the Plan. Upon a Participant’s transfer to employment with the
Employer, the Participant shall be eligible to participate in the Plan in
accordance with Section 2.3, provided the requirements in Section 2.1 are
satisfied. A Participant’s service with the Joint Venture or Global Business
Partner, as applicable, shall be recognized under the Plan in accordance with
the applicable provisions in PESP. For purposes of the Plan, a “Joint Venture”
is a joint venture in which the Company, directly or indirectly, owns at least
20% of the voting power or equity value, but which is not an Affiliate as
defined in PESP. A “Global Business Partner” is an entity with which Prudential
has a business relationship but does not, directly or indirectly, own any voting
power or equity value and is not a member of the Company’s Controlled Group.
   
2.
All capitalized terms not defined herein shall have the meanings ascribed to
them in the Plan.



3.
Except where otherwise expressly amended herein, the Plan is ratified and
confirmed and shall continue in full force and effect.



Adopted on behalf of The Prudential Insurance Company of America.


Date: October 22, 2018    /s/ Lucien Alziari                        
Lucien Alziari
Executive Vice President, Chief Human Resources Officer





